Title: To James Madison from Robert Bowie, 5 July 1805 (Abstract)
From: Bowie, Robert
To: Madison, James


          § From Robert Bowie. 5 July 1805, “Council Chamber Annapolis.” “Your (Circular) letter of the 19th Ultimo was duly received, and in reply I have the pleasure of assuring you, that the request of the President shall be promptly attended to, should any occurrence render the aid of the Militia of this State, necessary to the support of the authority and laws of the United States.”
        